Title: From Thomas Jefferson to the Justices of the Supreme Court, 18 July 1793
From: Jefferson, Thomas
To: Justices of the Supreme Court



Gentlemen
Philadelphia July 18. 1793.

The war which has taken place among the powers of Europe produces frequent transactions within our ports and limits, on which questions arise of considerable difficulty, and of greater importance to the peace of the US. These questions depend for their solution on the construction of our treaties, on the laws of nature and nations, and on the laws of the land; and are often presented under circumstances which do not give a cognisance of them to the tribunals of the country. Yet their decision is so little analagous to the ordinary functions of the Executive, as to occasion much embarrasment and difficulty to them. The President would therefore be much relieved if he found himself free to refer questions of this description to the opinions of the Judges of the supreme court of the US. whose knolege of the subject would secure us against errors dangerous to the peace of the US. and their authority ensure the respect of all parties.—He has therefore asked the attendance of such of the judges as could be collected in time for the occasion, to know, in the first place, their opinion, Whether the public may, with propriety, be availed of their advice on these questions? and if they may, to present, for their advice, the abstract questions which have already occurred, or may soon occur, from which they will themselves strike out such as any circumstances might, in their opinion, forbid them to pronounce on. I have the honor to be with sentiments of the most perfect respect Gentlemen Your most obedt & most humble servt

Th: Jefferson

 